 8:18-cv-00111-RGK-PRSE Doc # 39 Filed: 04/15/20 Page 1 of 1 - Page ID # 647




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                  Plaintiff,                             8:18CV111

      vs.
                                             MEMORANDUM AND ORDER
THE LANCASTER COUNTY COURT,
Court Rep. for State of Neb; THE
LANCASTER COUNTY DISTRICT
COURT, Court Rep. for State of Neb.;
NEBRASKA COURT OF APPEALS,
Court Rep. for the State of Neb.; and
THE NEBRASKA SUPREME COURT,
Court Rep. for the State of Neb;

                  Defendants.


      IT IS ORDERED that: Plaintiff’s motions (filing nos. 37 & 38) are denied.
This matter is closed, and Plaintiff should not file any further pleadings in this
case.

      Dated this 15th day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
